Apppeal from a judgment of the Supreme Court (Canfield, J.), entered July 14, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, who is serving an aggregate prison sentence of 25 years to life following his 1974 conviction of, among other things, murder and kidnapping in the first degree, commenced this CPLR article 78 proceeding following his fourth appearance before the Board of Parole in November 2003. Petitioner’s request for parole release was denied at that time and, since that determination, petitioner has reappeared before the Board in November 2005 and his request for parole release again was denied. Accordingly, the instant matter must be dismissed as moot (see Matter of Baez v Travis, 10 AD3d 778 [2004], lv denied 4 NY3d 702 [2004]). Furthermore, we are unpersuaded by petitioner’s assertion that this matter presents an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.